IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


MICHAEL J. PISKANIN,                        : No. 144 MM 2016
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
KELLY L. BANACH JUDGE OF THE                :
COURT OF COMMON PLEAS AND                   :
INDIVIDUAL,                                 :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 22nd day of December, 2016, the Application for Leave to File

Original Process is GRANTED, and the “Motion for Supervisory Action,” treated as a

Petition for Writ of Mandamus, and the Motion for Sanctions are DENIED.       The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.